142124
MOSER- STE

Index No. 20CV5855
File No.
DISTRICT COURT,COUNTY OF EASTERN NY

 

ESTEBAN FLORES MARQUEZ
Plaintiff(s)

against

INDIAN TAJ, INC. D/B/A/ SANTOOR INDIAN RESTAURANT AND BALVINDER SINGH
Defendant(s)

 

State of New York, County of Nassau Ss:

HUSAM AL-ATRASH being duly sworn,deposes and says: that deponent is not a party to this action, is over
18 years of age and resides at BROOKLYN NY 11228

That on 2/12/2021 at 1:00 PM at PLACE OF BUS. at
257-05 UNION TURNPIKE

GLEN OAKS NY 11004

deponent served the within
SUMMONS AND COMPLAINT

on BALVINDER SINGH C/O INDIAN TAJ, INC.
(Defendant/Respondent) herein known as Recipient.

Said service was effected in the following manner;

SUITABLE AGE PERSON

by delivering a true copy of each to MS. JANE (REFUSED FULL NMAE) CO-WORKER
a person of suitable age and discretion. Said premises is defendant's actual place of business-dwelling
house usual place of abode within the state

APPROXIMATE DESCRIPTION

SEX FEMALE COLOR BROWN HAIR BLACK HEIGHT 5'4' WEIGHT 140
AGE 30 OTHER
MAILING
On 2/12/2021 deponent mailed a copy of same to respondent at
257-05 UNION TURNPIKE
GLEN OAKS NY 11004

by regular 1st class mail in an envelope bearing the legend “personal and confidential" and not
indicating on the outside thereof, by return address or otherwise, that the communication is from an attorney or

action against the person.

MILITARY CONFIRMATION

| asked the person spoken to

MS. JANE (REFUSED FULL NMAE)

whether recipient is in active military service of the United States in any capacity whatever.

Person answered in the negative.

Sworn to before me on 2 | y( s. ff, *
$>

p VA _

SHAUL HORAN Brill Uri ee —_—

Notary Public, State of New York Notary Public, State of New York ee Pn. ts

No. 01HO6108246 No. 01BR6394019
Qualified in Nassau County Qualified in Nassau County © HUSAM AL-ATRASH
Commission Expires 04/12/2020 Commission Expires 07/01/2023 1279639

 

ALERT PROCESS SERVICE AGENCY, 185 Willis Avenue, Mineola,NY 11501 (516) 741-4353
